IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-40875
                            Summary Calendar


                            BARRY ALEXANDER,

                                                  Plaintiff-Appellant,

                                 versus

                         MARY CHOATE, Sheriff;
                   BOWIE COUNTY CORRECTIONAL CENTER;
                            CORPORAL HOUFF,

                                                 Defendants-Appellees.


             Appeal from the United States District Court
                   for the Eastern District of Texas

                               (5:96-CV-56)
                              April 7, 1998

Before JOHNSON, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Barry     Alexander,   formerly   incarcerated   at   Bowie   County

Correctional Center, appeals the dismissal of his civil rights

complaint.      Alexander contends that jail guards violated his

constitutional rights by using force against him on February 25,

1994.    Specifically, he contends for the first time on appeal that

(1)prison policy was violated because his injuries amounted to

punishment and he was not given a hearing before his injuries were


     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
inflicted, (2)his right to due process was violated, and (3)his

right to equal protection was violated.

     As an initial matter, we must determine the proper standard of

review.    In this circuit,

          a party’s failure to file written objections to the
          proposed findings, conclusions, and recommendation
          in a magistrate judge’s report and recommendation
          within 10 days after being served with a copy shall
          bar that party, except on grounds of plain error,
          from attacking on appeal the unobjected-to proposed
          factual findings and legal conclusions accepted by
          the district court, provided that the party has
          been served with notice that such consequences will
          result from a failure to object.

Douglass v. United Servs. Auto Ass’n., 79 F.3d 1415, 1428-29 (5th

Cir. 1996)(en banc).    Though the magistrate judge warned Alexander

of these consequences, Alexander did not file any objections to the

magistrate’s report.     For that reason, we review the judgment of

the district court for plain error.1

     After a careful review of the record and the controlling

authorities, we hold that the district court did not plainly err in

dismissing Alexander’s claims against the defendants named in his

complaint.    Alexander’s allegations against Choate and Houff are


     1
      Plain error review gives appellate courts discretion to
correct forfeited errors only when an appellant shows that there is
an error, the error is clear or obvious, and the error affects his
substantial rights. Douglass, 79 F.3d at 1424 (citing United States
v. Calverly, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc)). Even
if these factors are established, this court may decline to
exercise its discretion and correct the error unless the error
“seriously affects the fairness, integrity, or public reputation of
judicial proceedings.” United States v. McDowell, 109 F.3d 214,
216 (5th Cir. 1997).

                                  2
insufficient to establish personal participation in Alexander’s

injuries or to establish that either was responsible for the

practices Alexander protests. See Thompkins v. Belt, 828 F.2d 298,

303-04 (5th Cir. 1987). Similarly, Alexander’s allegations against

BCCC are also insufficient. Alexander contends that BCCC is liable

for his injuries because he was injured inside its facility.   Such

allegations fail to state a basis for municipal liability.     See

Colle v. Brazos County, Texas, 981 F.2d 237, 244 (5th Cir. 1993).

     After a careful review of the record and the controlling

authorities, we also find that the district court did not commit

plain error with regard to the possible liability of Officer

Smallwood and the other guards involved in the incident.       See

Highlands Ins. Co. v. National Union Fire Ins. Co., 27 F.3d 1027,

1032 (5th Cir. 1994), cert. denied, 513 U.S. 1112 (1995).

     Finally, Alexander contends, for the first time on appeal,

that prison officials violated prison policies because he was not

given a hearing before he was injured in violation of his due

process and equal protection rights.      However, the failure of

prison officials to follow prison rules and regulations does not,

without more, give rise to a constitutional violation.    Myers v.

Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996).      Accordingly, the

district court did not plainly err in dismissing his due process

claim.   Alexander offered no factual or legal support for his

sweeping assertion that his rights under the Equal Protection

Clause were violated.   For that reason, the district court did not

                                 3
plainly err in dismissing his equal protection claim. See Brinkman

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     AFFIRMED.




                                4